Affirmed-by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Hatches appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(1)(B) (2006) motion and motion for reconsideration. We grant Hatches’ motion to file supplemental briefs. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. United States v. Hatches, No. 3:02-cr-00058-NKM-1 (W.D.Va. Feb. 1 & 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court did not have authority to grant the motion to reconsider, because a motion to reconsider is not a proper vehicle to seek review of a ruling on a § 3582 motion. United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010).